PER CURIAM Opinion; Concurrence by Judge REINHARDT; Concurrence by Judge TALLMAN; Dissent by Judge KOZINSKI; Special Statement by Judge RYMER.
PER CURIAM:
Before this en banc court are the district court’s opinion and judgment entered pursuant to our court’s mandate in Alaska v. Babbitt, 72 F.3d 698 (9th Cir.1995) (en banc rehearing denied Aug. 8, 1995), cert. denied, 516 U.S. 1036, 116 S.Ct. 690, 133 L.Ed.2d 594 (1996), 517 U.S. 1187, 116 S.Ct. 1672, 134 L.Ed.2d 776 (1996), and cert. denied sub nom. Alaska Federation of Natives v. United States, 517 U.S. 1187, 116 S.Ct. 1672, 134 L.Ed.2d 776 (1996). A majority of the active judges voted to hear the appeal en banc rather than by a three-judge panel. The en banc court has now reviewed the briefs and heard oral argument on this appeal. A majority of the en banc court has determined that the judgment rendered by the prior panel, and adopted by the district court, should not be disturbed or altered by the en banc court.
AFFIRMED.